Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in the application.

Election/Restrictions
Applicant’s election of Group I, 

    PNG
    media_image1.png
    200
    617
    media_image1.png
    Greyscale
,
and the species of compound TH071, found on page 32 of the instant specification (reproduced below),

    PNG
    media_image2.png
    379
    381
    media_image2.png
    Greyscale

in the replies filed on December 10, 2021 and 
January 10, 2022 is acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement is still deemed proper and is therefore made FINAL.


Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
December 10, 2021.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on October 16, 2020 and January 18, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, under the definition of variable R1, an “and” should be added before “C6-C12-aryl;” for proper Markush language format (line 10 of the claim).
	In claim 1, an “or” should be added before “heteroaryl” for proper Markush language format (line 1 of Page 4).
	In claim 1, an incomplete valence problem is raised when the possible substituents on an aryl, heterocycle, or heteroaryl is a divalent substituent instead of the expected monovalent substituent.  See “sulfone”, 
	Claim 11 lacks antecedent basis from claim 1 because there are numerous compounds claimed in claim 11 that are not embraced by claim 1.  See, for instance, Example TH055, TH056, TH057, RLM-1453, etc. in claim 11; however, variable B does not represent an arylene in claim 1.  See also, for instance, Example RLM-275 and TH072 in claim 11 and the proviso in claim 1 when variable B represents a C1-C6-alkylene.
	In claim 11, an “and” should be added before the last compound claimed for proper Markush language format.
Claim 11 does not conform to M.P.E.P. 608.01(m) since each claim must end with a period thereby establishing that no other subject matter is missing from the claim.

    PNG
    media_image3.png
    128
    407
    media_image3.png
    Greyscale
, in claim 12.  Although variable A can represent -C(O)- in Formula I, 
    PNG
    media_image4.png
    76
    134
    media_image4.png
    Greyscale
, in claim 1, variable B does not represent an arylene in claim 1.
In claim 12, an “and” should be added before the last compound claimed for proper Markush language format.
Claim 12 does not conform to M.P.E.P. 608.01(m) since each claim must end with a period thereby establishing that no other subject matter is missing from the claim.



The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 11 and 12 each fail to further limit claim 1 because claims 11 and 12 are broader in scope than claim 1.  Claims 11 and 12 each claim at least one compound that is outside the scope of claim 1.  See, for instance, Example RLM-275, Example RLM-277, Example TH065, Example RLM-1453, etc.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Palkowitz et al. {Organic Letters (2017), 19(9), pages 2270-2273} - who disclose Compound 24 in Figure 2 on page 2272,

    PNG
    media_image5.png
    142
    203
    media_image5.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-C(O)-; 
X=CR2R3 ; 
Y=N; 
B=a bond; 
R2=H; 
R3=C1 alkyl-(C6-aryl) interrupted by one -O-; and 
m=zero};


Hansmann et al. {Chemical Science (2013), 4(4), pages 1552-1559} - who disclose Compound 9 in Table 2 on page 1555,

    PNG
    media_image7.png
    94
    128
    media_image7.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-C(O)-; 
X=CR2R3 ; 
Y=N; 
B=a bond; 
R2=H; 
R3=H-; and 
m=zero};


	c)	Stauffer {WO 2008/036316 A2} - who disclose Compound 4 in Table 1 on page 40,

    PNG
    media_image8.png
    134
    252
    media_image8.png
    Greyscale


    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-C(O)-; 
X=CR2R3 ; 
Y=N; 
B=C2-alkylene ; 
R2=H; 
R3=5-membered heteroaryl substituted with heterocyclo, which is substituted; and 
m=zero};


	d)	Angst et al. {WO 2016/164580 A1} - who disclose Example 3 on page 241,

    PNG
    media_image9.png
    350
    698
    media_image9.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-C(O)-; 
X=CR2R3 ; 
Y=N; 
B=a bond; 
R2=H; 
R3=-O-(6-membered heteroaryl) substituted with amino and aryl, which is 
substituted; and 
m=zero};

	e)	Duan et al. {WO 2017/215485 A1} - who disclose Compound 27 on page 11,

    PNG
    media_image10.png
    273
    387
    media_image10.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-C(O)-; 
X=CR2R3 ; 
Y=N; 
B=a bond; 
R2=H; 
R3=10-membered heteroaryl substituted with amino and heteroaryl, which is 
substituted; and 
m=zero};

Pero et al. {US 2015/0252034} - who disclose the appropriate alkyne reactant, 
    PNG
    media_image11.png
    123
    278
    media_image11.png
    Greyscale
, which is used to prepare Example 21-13 (page 54), 
    PNG
    media_image12.png
    185
    556
    media_image12.png
    Greyscale
, following the reaction described in Scheme 20 (page 52), 
    PNG
    media_image13.png
    186
    397
    media_image13.png
    Greyscale
,

{a compound of instant Formula I, 
    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-CH2-; 
X=CR2R3 ; 
Y=N; 
B=a bond; 
R2=H; 
R3=H-; and 
m=zero};    or

1862926-73-5 {indexed in the Registry file on STN CAS ONLINE February 9, 2016},

    PNG
    media_image14.png
    123
    186
    media_image14.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image6.png
    95
    177
    media_image6.png
    Greyscale
, wherein 
A=-C(O)-; 
X=CR2R3 ; 
Y=N; 
B=a bond; 
R2 and R3 in combination with the ring carbon atom to which they are bound form 
a spiro-fused C5-cycloalkyl; and 
m=zero}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.



Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
The elected species of compound TH071, found on page 32 of the instant specification, is allowable over the prior art of record.

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 14, 2022
Book XXVI, page 279